Citation Nr: 1234578	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  06-25 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial increased rating for PTSD, currently rated at 70 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty from November 1965 to September 1967.  

This case is before the Board of Veterans' Appeals (BVA or Board), on appeal from a rating decision of April 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction over the appellant's claims file was subsequently transferred to the Los Angeles RO.  

In January 2010, the appellant proffered testimony before a Veterans Law Judge (VLJ) at the Los Angeles RO.  A transcript of that hearing was produced and has been included in the claims folder for review.  The Board would note that since that hearing, the VLJ who presided over that hearing retired from the Board.  The appellant was notified of the VLJ's departure and was asked whether he desired another hearing before a different VLJ.  The appellant has failed to respond to that inquiry and as such, the Board will conclude that the appellant does not wish another hearing and will proceed with the adjudication of the claim.  

After the hearing before the Board and upon reviewing of the claims folder, the Board remanded the appellant's claim to the RO via the Appeals Management Center (AMC), in Washington, DC.  The purpose of the remand was to obtain additional medical information and the appellant's Social Security Administration (SSA) records.  The record reveals that after the information was obtained, the AMC awarded a 70 percent disability rating for PTSD, effective August 9, 2006.  It also awarded a TDIU, effective August 9, 2006.  The claim of service connection for a psychiatric disorder other than PTSD was denied, and the claim has since been returned to the Board for review.  

Upon reviewing the development that has occurred since March 2010, the Board finds there has been substantial compliance with its remand instructions.  


FINDINGS OF FACTS

1.  The Veteran does not have a psychiatric disability other than PTSD that had its clinical onset in service or is otherwise related to active duty. 

2.  Prior to August 9, 2006, PTSD was manifested by no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

3.  From August 9, 2006, the Veteran's PTSD is manifested by no more than occupational and social impairment, with deficiencies in most areas, such as work, school, and family relations; it is not productive of total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  A psychiatric disorder other than PTSD was not incurred or aggravated in service.  38 U.S.C.A. §§  1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  The criteria for an initial increased rating for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially notes that it has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006). 

Here, the appellant is challenging the initial evaluation assigned following the grant of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, once service connection was granted there was no further duty to notify. 

Moreover, to the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran proceeding with this issue given the favorable nature of the Board's decision. 

The duty to assist has been met as the RO and AMC obtained VA medical records and a recent VA examination.  By means of the Board's Remand of March 2010, the appellant's SSA records were also obtained and have been included in the claims folder for review.  The medical information of record is adequate as the examination was based on a consideration of the medical history, a mental status examination was performed, and the disability was described in sufficient detail such that the Board can render an informed decision. 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2002).  There must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Disability evaluations are determined by evaluating the extent to which the appellant's service-connected disabilities affect the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R., Part 4 (2011).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 (2011) requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 (2011) requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.7 (2011) provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 

There was no reference to a chronic psychiatric disability in the service treatment records.  Psychiatric status was listed as normal on the September 1967 separation examination report.  

Post service records reflect treatment primarily for PTSD beginning in the 2000s, more than 30 years following active duty.  However, other psychiatric diagnoses were also reported, including major depression, anxiety, depression and alcohol dependency in full remission.  See March 2005 and May 2006 reports by R. Beavers, PhD., February 2008 VA examination report.  The case was remanded by the Board to determine what other psychiatric disability was exhibited and whether it was related to service.  

On VA examination in September 2011, it was concluded that the only Axis I diagnosis was PTSD.  A past history of alcohol dependence and cocaine abuse were noted, but no other psychiatric disability was listed.  The Board finds no basis in the record to conclude that the Veteran has psychiatric disability other than PTSD that is related to service.  The Veteran did not demonstrate a psychiatric disability in service and his complaints of anxiety and depression in a clinical setting have been related to PTSD.  There is no suggestion in the clinical record that other psychiatric disability is related to service.  Dr. Juklevics in a May 2008 report noted a single episode of major depression, but the ongoing symptoms were related to PTSD.  

While for rating purposes there is no real distinction, i.e., all psychiatric symptoms have been associated with the service-connected PTSD and granting service connection for other psychiatric disability would have no effect on the psychiatric rating, there is still no basis to grant service connection for psychiatric disability other than PTSD.  

An evaluation of the level of disability present for PTSD includes consideration of the functional impairment of the appellant's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2011). 

The appellant has been assigned a 30 percent disability rating for PTSD prior to August 9, 2006, and a 70 percent disability rating for the same disorder, effective August 9, 2006.  The disability has been rated pursuant to the criteria found at 38 C.F.R. Part 4, Diagnostic Code 9411.  38 C.F.R. § 4.130 (2011) establishes a general rating formula for mental disorders.  The formula assesses disability according to the manifestation of particular symptoms, providing objective criteria for assigning a disability evaluation.  Under the criteria, a 30 percent disability rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events). 

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

The next higher rating, a 70 percent rating, may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

The highest, or 100 percent schedular evaluation, contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. Part 4, Diagnostic Code 9411 (2011). 

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the appellant's capacity for adjustment during periods of remission.  The evaluation(s) must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2011).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2011). 

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM- IV).  See 38 C.F.R. § 4.130 (2011).  As such, the diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. § 4,125(a) (2011).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994). 

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). 

In determining whether an increased evaluation is warranted, the VA must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case an increased rating must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2002 & Supp. 2010). 

The record reflects that in November 2004, the appellant submitted a claim for VA benefits.  At that time, he asserted that he was suffering from a psychiatric disorder that he attributed to his service in the Republic of South Vietnam where he served as a field combat medic.  In conjunction with his claim for benefits, he underwent a VA psychiatric examination in January 2005.  Prior to the examination, and during the initial inquiry by the examiner, the appellant stated that he was suffering from recurrent recollections of his tour in Vietnam.  He complained of nightmares and flashbacks, along with some irritability and sleeplessness.  The appellant further stated that he was seeking treatment through the VA and that he had been prescribed medications as part of the treatment of the disorder.  It was noted that he had worked as a truck driver for 35 years.  

When questioned, the examiner noted that the appellant was cooperative and responsive.  It was noted that the appellant was well groomed and well dressed, and there were no abnormal movements, retardation, or agitation.  The appellant's affect was classified as "restricted" and his thought processes were found to be linear, logical, and goal directed.  There was no evidence of loosening of associations, paranoia, delusions, hallucinations, or suicidal/homicidal ideations.  The examiner reported that the appellant's memory after five minutes was poor.  Upon completion of the exam, the appellant was diagnosed with PTSD, and a GAF score of 55 was assigned.  

In reports dated in March 2005 and May 2006, the appellant's treating VA psychologist wrote a letter in support of his claim for benefits.  At that time, the doctor indicated that the appellant was engaging in group and individual therapy.  Despite the therapy, the doctor wrote that the appellant's "condition remains sensitive and deteriorating condition is becoming ever increasingly difficult both mentally and physical for veteran to function, with a very limited prognosis."  The treating psychologist indicated that the appellant repeatedly experienced periods of great remorse and severe states of depression.  He also continued to suffer from intrusive thoughts, nightmares, sleeplessness, and hypervigilance.  Irritability was also noted.  The examiner further suggested that the appellant was unemployable, due in part to memory problems, though it was noted that the Veteran was still employed.  It was noted that the Veteran had been on the job for a long period and it was difficult to get him to retire.  GAF scores of 44 and 46 were assigned.  

The same psychologist provided an update in a letter issued in August 2006.  The examiner indicated that the Veteran's psychological state had become more "fragile" and that he displayed greater depression along with other heightened symptomatology.  The appellant was labeled as unemployable.  

A letter from a private mental health care professional, also dated August 2006, wrote that the appellant needed time away from work due to "emotional distress."  

In conjunction with his claim for SSA benefits, the appellant underwent an examination by a psychiatrist in May 2007.  It was noted that the Veteran continued to support himself from his salary from his job.  The examiner reported that the appellant's appearance, attitude, and behavior were all appropriate and essentially normal.  The appellant's mood was reported as slightly depressed and his affect was restricted.  He told the psychiatrist that he was "suicidal" but that he had no plans for actually killing himself.  Delusions were denied as were auditory and visual hallucinations.  The appellant's thought processes were deemed "normal" and his memory was found to be intact.  The examiner diagnosed the appellant with "probable" PTSD and assigned a GAF of 65.  His prognosis was adjudged to be "fair".  

Another VA psychiatric examination was performed in February 2008.  At that time, the appellant was neatly and casually groomed and he had good contact with the interviewer.  The appellant's thought processes were coherent, organized, and were not tangential.  There was no suicidal, homicidal, or paranoid ideation during the interview.  Nevertheless, his mood was found to be depressed and his affect was tearful and dysphoric.  The appellant was diagnosed as not only suffering from PTSD but also a major depressive disorder.  A GAF score of 45 was assigned.  The examiner further wrote:

1.  He has no interference with ADL's.
2.  He has significant and persistent impairment in work functioning.  
3.  He has significant and persistent interference with social relationships.  
4.  He has significant and persistent interference with family role functioning.
5.  He has occasional interference with recreational and leisure pursuits.
6.  He has no interference with physical health.

Two months later, a private psychologist submitted a letter concerning the appellant's mental health.  The examiner stated that the appellant continued to have "debilitating" symptoms associated with his PTSD.  These symptoms included recurrent distressing thoughts, difficulty in managing his emotions and feelings, social isolation, night terrors, and hypervigilance.  

In September 2011, the appellant once again sat for a VA psychiatric examination at the Long Beach VA Medical Center (VAMC).  The examiner reported that the appellant continued to receive individual and group therapy, and that he also continued to take prescribed medications for the control of his disorder.  Upon completion of the examination, a GAF score of 41 was assigned.  The psychiatrist further noted that the appellant had no close friends, and that his anxiety and depression prohibited the appellant from being employed.  The examiner insinuated that the depression and anxiety were symptoms of the appellant's PTSD and his prognosis for the appellant was listed as "fair".  

The evidence for consideration includes VA treatment records, private psychiatric reports, VA examination reports, his Social Security Administration records, and the Veteran's statements/testimony in support of his claim.  Also for consideration are the written statements provided by the Veteran's accredited representatives in support of the claim.  Of particular note are the appellant's VA treatment records that show that the appellant has sought repeated assistance by the VA in tackling or coping with his psychiatric symptoms and manifestations.  

While the treating psychologist in 2005 and 2006 described relatively serious psychiatric symptoms and described the Veteran as unemployable, it was conceded that the Veteran continued to work as he had done for more than 30 years.  There was no description of such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impaired judgment; or impaired abstract thinking.  Memory loss was described and suicidal ideation, with no plan.  On VA examination in June 2005, there was no memory loss and no homicidal or suicidal ideation; the Veteran denied thought or intent.  Speech was normal, relevant and logical; there were no panic attacks mentioned; and no impairment of thought process.  When considering the overall degree of impairment prior to August 9, 2006, a basis for a rating greater than 30 percent is not met or approximated.  

For the period prior to August 9, 2006, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has not specifically raised the issue of entitlement to a TDIU for the period prior to August 9, 2006.  See 38 C.F.R. § 4.16.  However, Dr. Beavers has suggested that the service-connected PTSD did render the Veteran unemployable during this period.  However, the fact that the Veteran remained gainfully employed during this period and the fact that other examiners have concluded that the Veteran is not unemployable, the Board finds that the PTSD alone did not preclude employment for any period prior to August 9, 2006.  Thus, entitlement to a TDIU prior to August 9, 2006 is not warranted.

Since August 9, 2006, the medical evidence, private and VA, shows assignment of GAF scores ranging from 41 to 65, with a good number of the scores ranging in the mid-40s.  Upon reviewing the record, it is the conclusion of the Board that the evidence does not support an evaluation greater than 70 percent for PTSD.  The evidence shows that the Veteran has depression, great anger-management problems, sleep deprivation, hypervigilance, nightmares, and irritability.  The Veteran has no social contact with others (except with members of his therapy group and occasional contact with his immediate family).  The record further indicates that the Veteran suffers at least some, if minimal, memory loss and his spatial awareness has diminished.  He also has flashbacks, depression, insomnia, irritability, difficulty concentrating, hypervigilance, exaggerated startle response, intrusive thoughts, anxiety, and anger outbursts.  In addition, a number of GAF scores have been in the 41 to 48 range indicating serious symptoms. 

The Veteran's PTSD is not productive of total occupational and social impairment.  The Veteran does not have gross impairment in thought processes or communication.  While he was noted to occasionally have a circumstantial thought process, the remainder of the evidence shows that he does not have gross impairment in thought process.  In addition, no deficits have been noted with respect to the Veteran's speech and communication skills.  The Veteran does not suffer from persistent delusions.  His behavior is not grossly inappropriate.  The Veteran does not report nor is he assessed as being in persistent danger of seriously hurting himself or others.  He is able to perform activities of daily living, including maintenance of minimal personal hygiene.  The Veteran is oriented to time, person, and place.  While the Veteran may have occasional memory impairment, he does not have memory loss for the names of relatives, his previous activities, or his own name.  None of the various VA or private health care providers who have provided treatment to the Veteran or who have examined him in conjunction with this claim has concluded that he has total occupational and social impairment due to PTSD.  In fact, the most recent VA examiners have opined that he was not totally disabled. 

Moreover, while the Veteran does not socialize, he also reported that he has a decent relationship with his children and grandchildren.  Accordingly, total social impairment is not shown.  As previously noted, none of the records show that the Veteran is totally socially impaired.  Accordingly, the Board concludes that the criteria for a 100 percent rating are not met. 

Additionally, the Board has considered whether it is appropriate to assign additional "staged ratings," in accordance with Fenderson, supra.  However, the Board finds that the medical evidence demonstrates more consistently and throughout the appeal that the Veteran meets the criteria for a 30 percent prior to August 9, 2006 and a 70 percent rating since then.  At no point in time is it shown that there is total occupational and social impairment such that a total rating should be assigned for some distinct period of time.  Therefore, the assignment of additional staged evaluations in this case is not necessary. 

The Board has also considered whether the Veteran is entitled to an extraschedular evaluation for his psychiatric disorder.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the psychiatric disorder is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule for mental disorders shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology. 

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his mental disorder.  Indeed, it does not appear from the record that he has been hospitalized for this condition during the period of time that is covered by this claim.  Additionally, there is not shown to be evidence of marked interference with employment solely due to the Veteran's service-connected PTSD.  There is nothing in the record which suggests that the service-connected disability, solely, has markedly impacted his ability to perform some type of a job.  Moreover, there is no evidence in the medical records of an exceptional or unusual clinical picture.  


ORDER

Service connection for a psychiatric disorder other than PTSD is denied.

An initial increased rating for PTSD, currently rated at 70 percent disabling, is denied.



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


